DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.

	Claims 1-4, 6-11, and 13-20 are amended; claims 5 and 12 are unchanged; therefore, claims 1-20 are pending in the application, of which, claims 1, 8, and 15 are presented in independent form.

In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 103 are withdrawn.

Priority
	This application claims the benefit of U.S. Provisional Patent Application No. 62/712,785 filed 07/31/2018.

Allowance
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach “initiating a restoration procedure for the database hosted on the virtual machine, wherein data for the database is stored at a local storage on a compute infrastructure running the virtual machine; obtaining, as part of the restoration procedure, information about backup data stored for the database on a source storage that is separate from the compute infrastructure, the information including a list of data blocks of a file of the database; activating, based at least in part on initiating the restoration procedure, a configuration for determining whether to direct read commands and write commands to the local storage or the source storage; transferring, from the source storage to the local storage and during the restoration procedure, the data blocks on the list; tracking, during the restoration procedure, which data blocks of the file have been transferred from the source storage to the local storage concurrently with transferring the data blocks; receiving, during the restoration procedure, a read command for a first data block of the data blocks and a write command for a second data block of the data blocks; determining, based on the receiving, whether the first data block has been transferred to the local storage based on the tracking; reading, in response to the read command and during the restoration procedure, the first data block from the local storage based on determining that the first data block has been transferred to the local storage in accordance with the configuration or from the source storage based on determining that the first data block has not been transferred to the local storage in accordance with the configuration; and writing, in response to the write command and during the restoration procedure, data for the second data block to the local storage regardless of whether the second data block has been transferred to the local storage in accordance with the configuration.” (in combination with the other limitations of the independent claims). 
The prior arts (Sim-Tang, Brown, Zheng, Wang, Halligan, and Shvechkov reference) discloses tracking data during a recovery process using bitmaps and intercepting read/write commands during the process but do not disclose the intercepting of read/write commands during a recovery process in order to direct read commands during the recovery process to either local or source storage based on if the requested data has been restored to the local storage and always directing write commands to the local storage during the recovery process being claimed.
Additionally, the claims have been reviewed for compliance with §101 under Alice analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shvechkov et al. (U.S. Pub. No. 2015/0278032) – “PROVIDING SERVICES ON SYSTEM BEING RECOVERED” teaches running a backup image of a device on the device while the device is being restored such that the device being restored is capable of servicing users while it is being restored.
Wang (U.S. Pub. No. 2012/0324280) – “SYSTEM AND METHOD FOR DATA DISASTER RECOVERY” teaches recovery of data from a backup computer processor by determining if the disk access request accesses data that has not yet been recovered and initiates an on-demand recovery request when the data has not been recovered from the backup computer processor.
Halligan et al. (U.S. Pat. No. 7,640,408) – “Online Data Migration” teaches host systems may perform I/O operations to a source and/or target devices while the data migration is ongoing.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Examiner, Art Unit 2165